MINER, Circuit Judge,
dissenting:
There can be no doubt that a correctional facility must be safe, secure and well-ordered before an inmate confined therein may enjoy “rehabilitative benefits” such as those purportedly derived from the exercise of visitation privileges. We are instructed that all matters implicated in the administration of prisons, including safety, security and good order, “are peculiarly within the province and professional expertise of corrections officials, and ... courts should ordinarily defer to their expert judgment in such matters.” Pell v. Procunier, 417 U.S. 817, 827, 94 S.Ct. 2800, 2806, 41 L.Ed.2d 495 (1974); see also Turner v. Safley, 482 U.S. 78,107 S.Ct. 2254, 2259, 96 L.Ed.2d 64 (1987); Bell v. Wolfish, 441 U.S. 520, 540 n. 23, 99 S.Ct. 1861, 1875 n. 23, 60 L.Ed.2d 447 (1979); Procunier v. Martinez, 416 U.S. 396, 405, 94 S.Ct. 1800, *2501807, 40 L.Ed.2d 224 (1974) (“courts are ill equipped to deal with the increasingly urgent problems of prison administration and reform”). The need for modification of the sanctions provided by the consent decree in this case is a matter in which the professional judgment of the New York State Commissioner of Corrections is entitled to substantial deference. As to the increases in penalties proposed for visit-related misconduct, however, the Commissioner was not even afforded an opportunity in the district court to make an evidentiary showing in support of his assessment of the need to modify. I would remand with a direction to provide that opportunity. As to penalties for non-visit-related prison misconduct, the consent decree has no application whatsoever, and I would allow the sanctions proposed by the Commissioner for this type of misconduct to be implemented immediately.
The purpose of the final consent judgment was stated clearly in the judgment itself: “[T]he parties desire to enter into a stipulation settling without the necessity of further litigation the unresolved issue of what due process protections are appropriate for class members when accused of misbehavior relating to visiting rights” (emphasis added).1 The judgment established due process procedures keyed to the severity of the punishment prescribed for visit-related misconduct. It included a chart of discrete sanctions, ranging from a warning to revocation of the visitation privilege, for specific types of misconduct involving abuse of the privilege. As the penalties increased, the due process protections available to inmates and visitors increased as well. Nowhere in the consent judgment, however, was there any indication that the Commissioner was to be without authority to suspend or revoke visitation privileges as a sanction for misconduct not arising in the visitation context.
Nor do the Regulations promulgated by the Commissioner in consequence of the consent judgment purport to prescribe penalties for general prison misconduct. In their present incarnation, the Regulations refer to the suspension or revocation of an inmate’s right to receive visitors “based on visit-related misconduct,” N.Y.Comp.Codes R. & Regs. tit. 7, § 200.5(a)(5) (1986), and to the suspension or revocation of a visitor’s right to visit an inmate “for a violation ... set forth in subdivision (f)” or “for misconduct ... as specified in subdivision (f),” id. § 200.5(b) and (c). Subdivision (f), id. § 200.5(f), is, in fact, a restatement of the chart of sanctions prescribed by the consent decree for offensive behavior occurring during visitation and, as such, is the object of the Commissioner's present application for modification. As has been demonstrated, however, neither the consent decree nor its codification forecloses the imposition of the sanctions of visit deprivation and suspension for offensive behavior occurring outside the visitation context. Accordingly, to the extent that the Commissioner’s application seeks to suspend contact and non-contact visits to penalize drug offenses and other prison misconduct not occurring during the course of visitation, there is no need for modification of the consent decree. The Commissioner is fully authorized to proceed without court order or permission in this area of his expertise, provided that appropriate due process procedures attend the imposition of sanctions.2
*251In light of current conditions, especially the growing incidence of drugs within the New York prison system, it now appears to the Commissioner that many of the sanctions provided in the consent judgment for visit-related misconduct are inadequate, ambiguous or deficient. In retrospect, his consent to the judgment seems ill-advised. He now seeks to avoid the consequences of that consent by arguing that the sanctions portion of the judgment does not vindicate any federal constitutional right and that its enforcement therefore is barred by the eleventh amendment. This argument, whatever validity it might have, see Note, Federalism and Federal Consent Decrees Against State Government Entities, 88 Colum.L.Rev. 1796, 1800-01 (1988), ignores the power of the district court to enter and enforce a consent decree that “provides broader relief than the court could have awarded after a trial.” Local Number 93, Int’l Ass’n of Firefighters v. Cleveland, 478 U.S. 501, 525, 106 S.Ct. 3068, 3077, 92 L.Ed.2d 405 (1986). More compelling is the Commissioner’s contention that changed conditions dictate modification of the judgment.
A consent judgment settling institutional reform litigation of the type underlying the judgment here “must always be open to revision, even without the strong showing traditionally required for modification of a decree, namely, that the first choice is causing grievous hardship. A revision is justified if the remedy is not working effectively or is unnecessarily burdensome.” Fiss, The Supreme Court — 1978 Term— Foreward: The Forms of Justice, 93 Harv. L.Rev. 1, 49 (1979), quoted with approval in New York State Ass’n for Retarded Children, Inc. v. Carey, 706 F.2d 956, 970 (2d Cir.), cert. denied, 464 U.S. 915, 104 S.Ct. 277, 78 L.Ed.2d 257 (1983). “These settlements, more than those binding private parties, should be amenable to modification as circumstances change, as more promising policy techniques develop, or as conceptions of the public interest evolve.” Note, The Modification of Consent Decrees in Institutional Reform Litigation, 99 Harv.L.Rev. 1020, 1036 (1986). Experience with the administration of a consent decree, therefore, is an important aspect of the standard for modification. See Donovan v. Robbins, 752 F.2d 1170, 1182 (7th Cir.1985). In describing his experience with the administration of the consent decree, the Commissioner has made a prima facie showing that certain sanctions provisions are ineffective, unduly burdensome and no longer in the public interest under current prison conditions. He should have an opportunity to expand upon that showing at an evidentiary hearing.3
As an example of the inadequacy of the visit-deprivation penalties provided by the consent decree, the Commissioner refers in his moving papers to the case of an inmate named Willie Bosket, who was confined at the Shawangunk Correctional Facility. During a visit with a friend in a visiting room at the Facility, Bosket stabbed and severely wounded a corrections officer in an incident that caused a state of panic among the visitors, guards and inmates in the visiting room. The Commissioner points out that the maximum penalty that could be imposed upon Bosket under the consent judgment was one year’s loss of the privilege to visit with the person he was seeing at the time of the attack. It hardly seems unreasonable for the Commissioner, in the discharge of his duties to protect employees, visitors and prisoners, to seek an increase in sanctions that would allow him to bar a malefactor like Bosket from having any visitors during a period of visitation suspension.
*252It seems almost superfluous for the Commissioner to have reported a matter of common knowledge — the huge increase in the proportion of prisoners incarcerated for drug-related offenses. Moreover, more than 75% of all inmates have admitted to some prior drug use. The Commissioner notes: “The increase of inmates with drug histories has resulted in increasing difficulty keeping drugs out of prison. In 1987, an estimated 2,000 drug-related misbehavior reports were issued. Narcotics have increasingly become the new currency in certain facilities, and are the subject of extortion, gambling and other prohibited activities.” Although drugs are introduced into prison facilities through corrupt officers, prison package rooms and visits, there is reason to believe that drugs passed during visits account for a large proportion of the increased drug trafficking in prisons.4 An Incident Report attached to the moving papers recites the case of an inmate named Neri who ingested 38 drug-filled balloons acquired from his wife during a contact visit. The same inmate told prison authorities that on one occasion he had swallowed 360 balloons received in the visiting room and that it was very easy to secrete contraband in the human body, including the rectum. Neri admitted that he and his wife had smuggled drugs and money into various correctional facilities during the course of visitation on more than 100 occasions. Clearly, enough of a showing has been made to justify an evidentiary hearing where the Commissioner could attempt to demonstrate a change in circumstances requiring increased sanctions for drug-related visitation misconduct.5
I would remand for the presentation of evidence bearing on all the visitation penalty modifications sought. The majority would permit the Commissioner to “seek[ ] additional modifications in the future, should the situation change.” I think that the future is now and respectfully dissent.

. My brethren read "misbehavior relating to visiting rights” as covering "any and all situations where misbehavior could affect visitation privileges.” Then, because no penalties are provided for non-visit-related offenses, the majority concludes that the parties intended that no visit-deprivation penalties ever would be provided for non-visit-related offenses. This interpretation ignores the negotiations leading to the stipulation of settlement, misconstrues the plain language of the consent decree, flies in the face of logic and contravenes the rules of construction. Judge Stewart, in the opinion under review, acknowledges that the consent decree speaks only to "visitor-related offenses.” There is no indication anywhere that either the parties or the district judge ever intended the consent decree to foreclose the Commissioner from imposing visit deprivation as a punishment for non-visit-related misconduct, the expansive interpretations and bald conclusions of the majority to the contrary notwithstanding.


. The majority observes that "the Commissioner never advanced ... at any stage of the litigation” the contention that he was authorized to impose penalties of visit deprivation for non-visit-related misconduct without court permission. *251This observation is of little consequence, since an "objective determination” calls for our interpretation rather than the Commissioner’s.


. My brethren seriously mischaracterize the standards I would employ for modification of the consent decree. I do not: suggest that we simply accept the state’s position if reasonably related to a state interest; argue that we owe complete deference to prison officials; or contend that we abdicate our supervisory role. My standard is stated clearly in the text, and I merely would afford the Commissioner an opportunity to meet it. The majority opinion proclaims that the standard set forth therein "better accommodates the need for balance.” My approach better accommodates the need for flexibility in the face of changed conditions.


. To characterize as "unfounded” my view that smuggling during prison visits accounts for a great deal of the increased drug trafficking in prisons, as the majority does, is to disregard the showing already made by the Commissioner, deny as judges what we know to be true as citizens, and evade a reality that will not disappear by virtue of non-recognition.


. Complaining that this dissenting opinion "leaves the erroneous impression that the Commissioner was never heard in this matter," the majority notes that "[t]he district court heard oral argument from all counsel prior to rendering its decision." The complaint is baseless. An oral argument is much different from an evidentiary hearing, and, although I nowhere deny that the Commissioner had the benefit of the former, I maintain that he has made a sufficient showing to be entitled to the latter.